Title: To James Madison from David Humphreys, 24 March 1801 (Abstract)
From: Humphreys, David
To: Madison, James


24 March 1801, Madrid. No. 269. Believes recent royal order stipulating that “every recaptured vessel should remain in totality to the profit of the Recaptors” has been revoked “in consequence of my Protest.” Conveys correspondence with Spanish government concerning South Carolina. Council of war has not yet tried the case. Reports king’s renewed confidence in his adviser, the “Prince of Peace,” Don Manuel Godoy.
 

   
   RC and enclosures (DNA: RG 59, DD, Spain, vol. 5). RC 4 pp.; docketed by Wagner as received 20 June. Partly in code; key not found. Interlinear decoding in Wagner’s hand. Enclosures 9 pp., in Spanish. See also Thomas Tunno and John Price to JM, 22 July 1801.


